Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The amendments filed 01/22/2021 have been considered and are insufficient to overcome the prior art to Alperin and Unique.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alperin (US Patent No. 4,332,529).


Alperin teaches:

limitations from claim 1, a powder jet pump, comprising: a main body (see FIG. 1, 3) having a particle inlet (ξ) at a first end and an outlet connector (bottom portion 


    PNG
    media_image1.png
    546
    384
    media_image1.png
    Greyscale


Alperin teaches that the relative ratios between dimensions, particularly widths/areas of the nozzle and throat should be chosen based upon pump parameters (see C. 2 Lines 2-14; C. 3 Lines 1-10; C. 3 Lines 65-68; C. 4 Lines 26-30 for example), but does not explicitly teach the claimed inner ranges (between 0.03 and 0.11 inches), however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a value within the claimed ranges for the widths of the nozzle/throat of the pump taught by Alperin as matter of routine experimentation, as the diameter values/ratios are recognized by Alperin as results–effective variables achieving a desired mixing and flow of fluids (C. 2 Lines 32-35 and C. 3 Lines 52-68);



Alperin further teaches:

limitations from claim 2, wherein the gas inlet is configured to impart a direction of rotation within the annular plenum to a gas travelling through the gas inlet and 

limitations from claim 3, wherein respective outlet openings of the at least two jet passages are helically advanced in the direction of rotation relative to their respective inlet openings (see annotated FIG. 5 below);

    PNG
    media_image2.png
    348
    474
    media_image2.png
    Greyscale



Regarding claims 4-5, Alperin teaches that the slope (angle) of the jets at “d” should be chosen relative to other dimensions of the pump, particularly the axis of the pump or the walls of the ejector/throat (see C. 4 Lines 18-25), but does not teach a particular degree of angle for the jet passages (~d; FIG. 4), however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a slope/angle of the jets taught by Alperin as matter of routine experimentation, as the slopes of the jet passages are recognized by Alperin as results–effective variables achieving a desired mixing and flow of fluids (C. 4 Lines 3-25);



Regarding claim 6, Alperin teaches that the relative ratios between dimensions, particularly widths/areas of the nozzle and throat should be chosen based upon pump parameters (see C. 2 Lines 2-14; C. 3 Lines 1-10; C. 3 Lines 65-68; C. 4 Lines 26-30 for example), but does not explicitly teach the claimed ratios, however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).





Regarding claims 9 and 10, Alperin teaches dimensions (area) of the jets be chosen relative to other components dimensions in order to provide a desired thrust/momentum in the pump (C. 3 Lines 39-53), but does not explicitly teach the claimed ratios of length and diameter, however:

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose dimensions for the jet passages of the pump taught by Alperin as matter of routine experimentation, as the dimensions (as related to the area of the jets) are recognized by Alperin as results–effective variables achieving a desired thrust/momentum in the pump (C. 3 Lines 39-53);





Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unique (FR 002233511) in view of Alperin (US Patent No. 4,332,529).

a machine translation of Unique has been provided with the current office action and is relied upon herein;

Unique teaches:

limitations from claim 1, a powder jet pump (FIG. 1-3), comprising: a main body (1) having a particle inlet (4-5) at a first end and an outlet connector (3) at a second end, the particle inlet being in fluid communication with an inlet chamber (roughly located around arrows 6 in FIG. 1); a nozzle (first sloped portion of body 1 at the left hand side in FIG. 1) defining a passage (10) in fluid communication with the chamber and outlet connector (see FIG. 1), wherein the nozzle includes a nozzle throat (between inlet 2 and outlet 3); at least one suction inlet (2) in fluid communication with the chamber; an annular plenum (12; FIG. 3) positioned around the main body having a gas inlet (13); and at least two jet passages (7-8) each having an inlet opening into the annular plenum (via 7) and an outlet opening (8) within the nozzle throat (see FIG. 1-3);

Unique does not teach a particular minimum diameter of the throat nozzle (0.03-0.11 inches);

Alperin teaches that the relative ratios between dimensions, particularly widths/areas of the nozzle and throat should be chosen based upon pump 

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a value within the claimed ranges for the widths of the nozzle/throat of the pump taught by Unique as matter of routine experimentation, as the diameter values/ratios are recognized by Alperin as results–effective variables achieving a desired mixing and flow of fluids (C. 2 Lines 32-35 and C. 3 Lines 52-68);



Unique further teaches:

limitations from claim 2, wherein the gas inlet is configured to impart a direction of rotation within the annular plenum to a gas travelling through the gas inlet and into the annular plenum (FIG. 3; see annular tube 12 with fluid introduced at 13, the fluid will necessarily have a rotational direction as it moves around the circular passage to the plenum jet passages 7-8);



limitations from claim 7, wherein the powder jet pump is unitary (see FIG. 1);


Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the jet pump taught by Alperin is drawn to aviation and as such the sizes claimed are inconceivably small for the device. However, Alperin is silent as to a particular size of the device or any teaching that the device cannot operate at the claimed dimensions. Therefore the examiner maintains that the disclosure teaching an aviation related use does not necessarily preclude the device from operating at the claimed dimensions. Further, it has been held that wherein the only difference between the prior art and the claims is a relative dimension, the claimed device is not distinct from the prior art (see MPEP 2144.04 IV A-B).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patents 9388093 (FIG. 10-11), 4430046 (FIG. 2, 4), 1421845 (FIG. 2), and 3,525,474 (FIG. 4) each disclose a form of fluid jets introduced at a throat area of a jet pump.

NPL to Flammoud and US Patent 3,795,367 to Mocarski teach the effect of relative jet pump dimensions on the operation of the pump.

US Patent 8,636958 discloses a jet pump (FIG. 1), and teaches that the amount of fluid flowing through the pump (100) is directly correlated to the dimensions of the pump (C. 7 Lines 56-59).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746